Request for reconsideration/other – continued from PTO 303
Continuation of 12 – The request for reconsideration has been considered but does NOT place the application in condition for allowance because:

1. In response for reconsideration filed August 15, 2022, no claims were amended.

2. Applicant argued that, see page 8 paragraph 3 – page 12 paragraph 3, filed August 15, 2022, with respect to claims 1, 3-9 and 11-16, “…Walton explicitly states that, "[f]or improved reliability, BCH and FCCH are transmitted by the access point using the diversity mode." (Walton 1 0099.) Walton thus discloses a WLAN access point that is configured to transmit using only one multi-antenna transmit scheme on the shared channel it uses during a random access procedure. 
Nothing described in Damnjanovic addresses this shortcoming in Walton. The Final Office Action's analysis, at page 19, points to a discussion of MIMO processing in Damnjanovic's disclosure. But, nowhere in the cited material is there any suggestion that MIMO, or any other multi-antenna transmit mode is used by the first node (i.e., the base station) for a random access procedure. Further, there is nothing anywhere in Damnjanovic, either, to suggest that a "first node" (e.g., Damnjanovic's base station) could or should be configured to employ a plurality of multi-antenna transmit modes on the shared channel used by the first node during a random access procedure. 
The Final Office Action cites Damnjanovic's discussions of "Message 1" and "Message 3," which are shown in Damnjanovic's Figure 3. However, these are transmitted by the UE, not the base station/first node. The claim specifies the use, by the first node, of a multi-antenna transmit mode. Damnjanovic's Message 1 and Message 3 are clearly not multi-antenna transmissions by the first node. Damjanovic's "Message 2," on the other hand, is transmitted by the first node. However, nothing in Damnjanovic or Walton suggests that this message is or could be transmitted using any multi-antenna transmission mode. 
The "Response to Arguments" responds by first arguing that Walton discloses (a) the use of MIMO, in a WLAN system, and (b) the use of a random access scheme. (Final Office Action pp. 3-4.) The Applicant does not dispute this. But, as the Final Office Action's analysis effectively admits, at page 18, Walton does not disclose the use of MIMO during a random access procedure. To the contrary, as noted above, Walton discloses that the WLAN access point uses FCCH during the random access procedure and that Walton uses transmit diversity on this channel. 
Indeed, Walton's description of how MIMO is used indicates that it is not possible for Walton's access point to use MIMO during a random access procedure. More particularly, Walton's paragraphs 0671 and 0672 describe how Walton's access point and user terminal coordinate, to settle on a "rate" for downlink transmissions to the user terminal. These rates, of course, depend on whether spatial multiplexing (MIMO) can be used. As explained at paragraph 0671, the access point sends a beacon and MIMO pilot signals, which are used by the user terminal to estimate the channel. The user terminal then signals a "rate indicator" to the access terminal in the Reverse Channel, where one rate is provided for "each wideband eigenmode if the user terminal" is ready to operate in spatial multiplexing mode. The access point then uses 10 of 16 Application Ser. No.: 17/099,832Attorney Docket No. 1009-4319 / P024959US04this information to determine what rates (and spatial multiplexing modes) can be used in subsequent transmissions to the user terminal. (Walton 1 0672.) … Note that this does not (and cannot) happen until after the random access procedure is complete. Walton's brief random access procedure is shown in Figure 16, and comprises the user terminal sending a message on the Random Access Channel (RACH). The access point then responds by sending an initial timing advance to the user terminal on the Forward Control Channel (FCCH) or Forward Channel (FCH). (Walton 10685.) At this point, the random access procedure is complete, and the user terminal can then send messages on the Reverse Channel (RCH). Thus, the channel estimation signaling discussed above is performed only after the random access procedure is complete. Walton thus does not disclose or suggest that spatial multiplexing (MIMO) modes are used by the access point during the random access procedure. More importantly, as discussed above, Walton does not disclose or suggest that an access node is configured to employ a plurality of multi-antenna transmit modes on a shared channel used by access node during a random access procedure. 
Turning back to the Final Office Action's "Response to Arguments," the Final Office Action continues its response by re-focusing on Damnjanovic, citing numerous passages that describe MIMO processing in Damnjanovic's disclosure. Again, however, the Applicant does not dispute that Damnjanovic discloses the use of MIMO. One issue is whether Damnjanovic discloses or suggest the use of a multi-antenna transmit mode, such as MIMO, by the base station, during a random access procedure. It does not. Another, more important, issue is whether Damjanovic suggests that Walton should be modified so that its access points are configured to employ a plurality of multi-antenna transmit modes on the shared channel used by the access nodes, i.e., the FCCH. Again, it does not. … . However, nothing in the Final Office Action's analysis or in Damnjanovic demonstrates that this Message 2 is transmitted using MIMO. Because the random access procedure in Damnjanovic is performed for the UE's initial access to the system (Damnjanovic Fig. 3; 11 0032,0033), i.e., before the UE is able to exchange information with the base station, Damnjanovic does not provide any suggestion that transmitting the Message 2 with MIMO is possible, as there is no opportunity to exchange channel information, etc., to be used for selecting and signaling a MIMO mode. Likewise, Damnjanovic provides no suggestion that Walton should or could be modified so that Walton's access points are configured to employ a plurality of multi-antenna transmit modes on the shared channel used by the access points during a random access procedure. 
For all of these reasons, then, the combination of Walton and Damnjanovic fails to suggest the use of a multi-antenna transmit mode, such as MIMO, by a wireless system, during a random access procedure with a user equipment. The rejections of claim 9 and its corresponding claim 1 should be withdrawn for at least this reason. 

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding claim 9, Walton clearly teaches, employ a plurality of multi-antenna transmit modes (see Fig.7, Fig.8A-B, para. 0222-0227, 0251-0253, FIG. 8A shows a block diagram of an embodiment of a transmitter unit 800 capable of performing the transmit processing for the diversity mode. Transmitter unit 800 is used for transmitter portion of the access point and the user terminal), Fig.9A-B, para. 0267-0270, (FIG. 9A shows a block diagram of a transmitter unit 900 capable of performing the transmit processing for the spatial multiplexing mode. Transmitter unit 900 is another embodiment of the transmitter portion of the access point and the user terminal) , and Fig.10A-B, para. 0330-334, FIG. 10A shows a block diagram of a transmitter unit 1000 capable of performing the transmit processing for the beam-steering mode. Transmitter unit 1000 is yet another embodiment of the transmitter portion of the access point and the user terminal, see also para. 00669, the user terminal sends back to the access point the maximum rate supported by each wideband eigenmode (for the spatial multiplexing mode), the maximum rate supported by the principal wideband eigenmode (for the beam-steering mode), or the maximum rate supported by the MIMO channel (for the diversity mode), and wherein the processing circuit is configured to use one and the same downlink multi-antenna transmit mode during the RA procedure on the shared channel (see para. 0082, a number of frame structures is defined for the transport channels, the specific frame structure to use for the MIMO WLAN system is dependent on various factors such as, whether the same or different frequency bands are used for the downlink and uplink 0085-0089, Each TDD frame is partitioned into a downlink phase and an uplink phase. The downlink phase is further partitioned into three segments for the three downlink transport channels--the BCH, FCCH, and FCH. The uplink phase is further partitioned into two segments for the two uplink transport channels--the RCH and RACH. Clearly Walton teaches to employ a plurality of multi-antenna transmit modes (Please see also Title of Invention “MIMO WLAN System” and Abstract of Invention: A multiple-access MIMO WLAN system that employs MIMO, OFDM, and TDD. The system (1) uses a channel structure with a number of configurable transport channels, (2) supports multiple rates and transmission modes, which are configurable based on channel conditions and user terminal capabilities), clearly no one will design a MIMO system where an access node is configured to employ only one multi-antenna transmit modeRACH, please also refer to Fig.4 blow, see also para. 0102-0105, “A number of RACH PDUs 450 may be sent in RACH segment 350 by a number of user terminals to access the system and/or to send short messages, the BCH is used by the access point to transmit a beacon pilot, a MIMO pilot, and system parameters to the user terminals. The beacon pilot is used by the user terminals to acquire system timing and frequency. The MIMO pilot is used by the user terminals to estimate the MIMO channel formed by the access point antennas and their own antennas. The beacon and MIMO pilots are described in further detail below. The system parameters specify various attributes of the downlink and uplink transmissions….since the durations of the “RACH” is variable, the system parameters that specify the length of each of these segments for the current TDD frame are sent in the BCH, see also para. 0107, “A MIMO pilot comprises a specific set of modulation symbols that is transmitted from all transmit antennas with different orthogonal codes, which then allows the receivers to recover the pilot transmitted from each antenna.”, See also Table 7, that clearly teaches Diversity Mode Diversity mode, Spatial Multiplexing Spatial multiplexing mode and  Beam Steering Beam steering mode RACH acknowledgment, clearly no one would design a MIMO system for only one MODE).


    PNG
    media_image1.png
    455
    756
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    251
    281
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    149
    274
    media_image3.png
    Greyscale



And, Damnjanovic clearly teaches a first node to carry out a Random Access (RA) procedure with UEs which do not have a dedicated uplink resource for transmission to an eNodeB (see Fig. 3, para. 0032, UE 120 transmit a random access preamble on a Random Access Channel (RACH) whenever the UE desires to access the system/NodeB 110, a first node); employ a plurality of multi-antenna transmit modes for downlink transmissions to the UEs (see Fig.2, para. 0027-0031, At Node B 110, a transmit (TX) data processor 220 receive traffic data for one or more UEs from a data source 212. TX data processor 220 process (e.g., format, encode, interleave, and symbol map) the traffic data for each UE based on one or more modulation and coding schemes selected for that UE to obtain data symbols. TX data processor 220 also receive and process signaling messages from a controller/processor 240 and provide signaling symbols. TX data processor 220 also generate and multiplex pilot symbols with the data and signaling symbols. A TX MIMO processor 222 perform spatial processing on the data, signaling and/or pilot symbols based on direct MIMO mapping, precoding/beamforming, etc. A symbol is sent from one antenna for direct MIMO mapping or from multiple antennas for precoding/beamforming. TX MIMO processor 222 provide T output symbol streams to T modulators (MODs) 224a through 224t, and T downlink signals from modulators 224a through 224t are transmitted via T antennas 226a through 226t, respectively) on a shared channel and wherein the processing circuit is configured to use one and the same downlink multi-antenna transmit mode during the RA procedure on the shared channel (see Fig. 3-5, para. 0032-0036, Message 1 in FIG. 3 carry the random access preamble, Node B 110 receive the random access preamble from UE 120 and respond by sending a random access response to UE 120, referred to as Message 2, an access grant, an access response, etc., the random access response carry various types of information and be sent in various manners, UE 120 receive the random access response and send Message 3 for Radio Resource Control (RRC) connection request. The system support one set of transport channels for the downlink and another set of transport channels for the uplink , the transport channels include a Downlink Shared Channel ( DL-SCH) used to send data to the UEs {first node respond by sending a random access response to UE 120, referred to as Message 2 on a shared channel}, an Uplink Shared Channel (UL-SCH) used to send data by the UEs, one or more RACHs used by the UEs to access the system, etc. The DL-SCH is also be referred to as a Downlink Shared Data Channel (DL-SDCH) and be mapped to a Physical Downlink Shared Channel (PDSCH). The UL-SCH is also be referred to as an Uplink Shared Data Channel (UL-SDCH) and is be mapped to a Physical Uplink Shared Channel (PUSCH), see also para. 0049-0055, clearly the shared channel transmission of messages (message 1, 2, and 3)) and Damnjanovic clearly teaches to carry out a Random Access (RA) procedure with UEs which do not have a dedicated uplink resource for transmission to an eNodeB; wherein the processing circuit is configured to use one and the same downlink multi-antenna transmit mode during the RA procedure on the shared channel).  

The applicant further argues, “The rejections of claims 8 and 16 should be withdrawn for essentially the same reasons. While these claims are directed to the UE, rather than the first node (base station), these claims refer to transmissions by the first node, on a shared channel, using a multi-antenna transmit mode. As discussed above, this is not disclosed or suggested by either Walton or Damnjanovic.”
	
The examiner respectfully disagrees with the argument above. 
Per above cited reasons the above claims are not allowable.

Regarding claim 1, 8, 9 and 16, the applicant further argued that, see page 12 paragraph4, “ … The Office Action's analysis again admits that Walton does not disclose that it uses "one and the same downlink multi-antenna transmit mode during the RA procedure on the shared channel." (Final Office Action p. 26.) Again, to be clear, Walton does not disclose using a "first node" that is configured to employ a plurality of multi-antenna transmit modes on a shared channel that it uses for a random access procedure with UEs.  … However, while Malladi teaches that part of the random access response is transmitted on the DL-SCH, and further teaches that the use of MIMO on the DL-SCH is possible, Malladi does not teach, or even suggest, that the random access response is transmitted using MIMO. Indeed, there is nothing in Malladi nor Walton to suggest that this is possible. Once again, as is well known to those skilled in the art, MIMO transmission is based on beamforming weights obtained from channel estimates characterizing the channel between the UE and the base station. (See Malladi 11 0021-0022; Walton 1 0055.) At the time of transmitting a random access response to a UE that did not previously have a dedicated resource for transmitting to the base station, the base station has had no opportunity to estimate this channel response. Nothing in any of the references (or the present application) provides any indication of how this problem could be overcome, such that either Malladi's or Walton's base station could transmit a random access response, on the shared channel, using MIMO.  So, Malladi's teachings that (a) a random access response is transmitted on a shared channel, and (b) that MIMO can be used on that shared channel, are not sufficient to render the pending claims obvious, because the combination of references fails to enable the claimed invention - i.e., the references fail to show how MIMO could be used on that particular transmission, i.e., the transmission of a random access response to a UE that does not yet have a dedicated resource. Put differently, there is no expectation of success for the combination, with respect to enabling the invention as claimed. 
Furthermore, there is no suggestion, in Malladi or elsewhere, of a good reason to modify Walton's system so that its access points are configured to employ a plurality of multi-antenna transmit modes on the shared channel used by the access points during a random access procedure. Walton expressly says that FCCH transmissions are diversity mode transmissions, "for improved reliability." Nothing in the record suggests that configuring Walton's access points to use MIMO on the FCCH would improve reliability or would otherwise be useful. Indeed, it is quite clear that Walton's access points are capable of using MIMO - they use MIMO on other channels, under different circumstances. And yet, Walton explicitly chose to indicate that the access points are configured to use one, and only one, mode for FCCH transmissions. The Office Action does not provide any reasoning to suggest why Walton's choice was wrong. … The "Response to Arguments" continues by pointing out that Malladi discloses a random access procedure, discloses various channels, and discloses MIMO. Again, however, none of this suggests that MIMO is used by Malladi's base station during a random access procedure. Once again, Malladi shows that the random access procedure is performed before the UE is capable of sending channel estimation information or the like, and thus before the base station is able to select and signal precoding weights for a MIMO transmission. (Malladi Fig. 3; 11 0028 et. seq.) Note in particular that Malladi describes the contents of the random access response (i.e., the only message transmitted by the network during the random access procedure) - none of these contents identify a MIMO mode or otherwise provide information to the UE that would allow it to successfully decode a MIMO transmission. (Malladi 11 0038-0042; 0066-0071.) The rejections over Walton and Malladi should be withdrawn for these reasons.

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding claim 1, 8, 9 and 16, Walton clearly teaches, to employ a plurality of multi-antenna transmit modes (see Fig.7, Fig.8A-B, para. 0222-0227, 0251-0253, FIG. 8A shows a block diagram of an embodiment of a transmitter unit 800 capable of performing the transmit processing for the diversity mode. Transmitter unit 800 is used for transmitter portion of the access point and the user terminal), Fig.9A-B, para. 0267-0270, (FIG. 9A shows a block diagram of a transmitter unit 900 capable of performing the transmit processing for the spatial multiplexing mode. Transmitter unit 900 is another embodiment of the transmitter portion of the access point and the user terminal) , and Fig.10A-B, para. 0330-334, FIG. 10A shows a block diagram of a transmitter unit 1000 capable of performing the transmit processing for the beam-steering mode. Transmitter unit 1000 is yet another embodiment of the transmitter portion of the access point and the user terminal, see also para. 00669, the user terminal sends back to the access point the maximum rate supported by each wideband eigenmode (for the spatial multiplexing mode), the maximum rate supported by the principal wideband eigenmode (for the beam-steering mode), or the maximum rate supported by the MIMO channel (for the diversity mode), and wherein the processing circuit is configured to use one and the same downlink multi-antenna transmit mode during the RA procedure on the shared channel (see para. 0082, a number of frame structures is defined for the transport channels, the specific frame structure to use for the MIMO WLAN system is dependent on various factors such as, whether the same or different frequency bands are used for the downlink and uplink 0085-0089, Each TDD frame is partitioned into a downlink phase and an uplink phase. The downlink phase is further partitioned into three segments for the three downlink transport channels--the BCH, FCCH, and FCH. The uplink phase is further partitioned into two segments for the two uplink transport channels--the RCH and RACH. Clearly Walton teaches to employ a plurality of multi-antenna transmit modes (Please see also Title of Invention “MIMO WLAN System” and Abstract of Invention: A multiple-access MIMO WLAN system that employs MIMO, OFDM, and TDD. The system (1) uses a channel structure with a number of configurable transport channels, (2) supports multiple rates and transmission modes, which are configurable based on channel conditions and user terminal capabilities), clearly no one will design a MIMO system where an access node is configured to employ only one multi-antenna transmit modeRACH, please also refer to Fig.4 blow, see also para. 0102-0105, “A number of RACH PDUs 450 may be sent in RACH segment 350 by a number of user terminals to access the system and/or to send short messages, the BCH is used by the access point to transmit a beacon pilot, a MIMO pilot, and system parameters to the user terminals. The beacon pilot is used by the user terminals to acquire system timing and frequency. The MIMO pilot is used by the user terminals to estimate the MIMO channel formed by the access point antennas and their own antennas. The beacon and MIMO pilots are described in further detail below. The system parameters specify various attributes of the downlink and uplink transmissions….since the durations of the “RACH” is variable, the system parameters that specify the length of each of these segments for the current TDD frame are sent in the BCH, see also para. 0107, “A MIMO pilot comprises a specific set of modulation symbols that is transmitted from all transmit antennas with different orthogonal codes, which then allows the receivers to recover the pilot transmitted from each antenna.”, See also Table 7, that clearly teaches Diversity Mode Diversity mode, Spatial Multiplexing Spatial multiplexing mode and  Beam Steering Beam steering mode RACH acknowledgment, clearly no one would design a MIMO system for only one MODE), and Malladi clearly teaches a first node(see Fig.2, Fig.7-9, eNB 100) carry out a Random Access (RA) procedure with UEs which do not have a dedicated uplink resource for transmission to an eNodeB (see para. 0027, 0028, a UE  transmit a random access preamble on the uplink whenever the UE desires to access the system / a first node/eNB 100, e.g., if the UE has data to send or if the UE is paged by the system. A random access preamble may also be referred to as an access signature, an access probe, a random access probe, a signature sequence, a RACH signature sequence/NodeB 110, a first node); and wherein a processing circuit is configured to use one and the same downlink multi-antenna transmit mode during the RA procedure on a shared channel (see Fig. 3-5, para. 0027- 0029, 0037-0038, the eNB  send the random access response on the PDCCH and PDSCH to the UE (steps A2 and A3); NOTE: The transport channels includes a Downlink Shared Channel ( DL-SCH) used to send data to UEs, an Uplink Shared Channel (UL-SCH) used to send data by UEs, a Random Access Channel (RACH) used to access the system, etc. The DL-SCH may be mapped to the PDSCH and may also be referred to as a Downlink Shared Data Channel (DL-SDCH), that supports transmission of messages using each of the plurality of multi-antenna transmit modes, according to one of the plurality of multi-antenna transmit nodes (see Fig.2, para. 0021-0022, at UE 116, antennas 252a through 252r receive the downlink signals from eNB 100 and provide received signals to receivers (RCVR) 254a through 254r, respectively. Each receiver 254 condition (e.g., filter, amplify, downconvert, and digitize) a respective received signal to obtain samples and may further process the samples (e.g., for OFDM) to obtain received symbols. A MIMO detector 260 receive and process the received symbols from all R receivers 254a through 254r based on a MIMO receiver processing technique to obtain detected symbols, which are estimates of the modulation symbols transmitted by eNB 100. A receive (RX) data processor 262 then process (e.g., demodulate, deinterleave, and decode) the detected symbols and provide decoded data for UE 116 to a data sink 264. In general, the processing by MIMO detector 260 and RX data processor 262 is complementary to the processing by TX MIMO processor 220 and TX data processor 214 at eNB 100, also per para. 0021, TX MIMO processor 220 applies beamforming weights to the modulation symbols to spatially steer these symbols, clearly teaches supporting transmission of messages according to one of the plurality of multi-antenna transmit nodes).  


Regarding claim 1, the applicant first argued that, see page 15 paragraph 3, “ … Claims 1-4 and 9-12 are rejected as allegedly obvious over Walton in view of Fischer (US 2008/188219). These rejections are also in error, and should be withdrawn. 
It is again the case, of course, that Walton does not disclose the use, by a first node (base station), of a multi-antenna transmit mode during a random access procedure on a shared channel. Neither does Fischer. Fischer refers to a shared channel, and also refers to a multi-cast channel. A multi-cast channel, however, does not suggest a multi-antenna transmit procedure. Rather, a multi-cast channel is a channel that is intended for reception by multiple UEs, and is distinguished from a dedicated channel (for one UE only) and a broadcast channel (which is transmitted without regard to whether anyone is listening). Fischer also refers to "beamforming." However, there is no suggestion that beamforming is used by the wireless network during a random access procedure. The rejections over Walton and Fischer should be withdrawn.
In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	 	Regarding claim 9, Walton clearly teaches, employ a plurality of multi-antenna transmit modes (see Fig.7, Fig.8A-B, para. 0222-0227, 0251-0253, FIG. 8A shows a block diagram of an embodiment of a transmitter unit 800 capable of performing the transmit processing for the diversity mode. Transmitter unit 800 is used for transmitter portion of the access point and the user terminal), Fig.9A-B, para. 0267-0270, (FIG. 9A shows a block diagram of a transmitter unit 900 capable of performing the transmit processing for the spatial multiplexing mode. Transmitter unit 900 is another embodiment of the transmitter portion of the access point and the user terminal) , and Fig.10A-B, para. 0330-334, FIG. 10A shows a block diagram of a transmitter unit 1000 capable of performing the transmit processing for the beam-steering mode. Transmitter unit 1000 is yet another embodiment of the transmitter portion of the access point and the user terminal, see also para. 00669, the user terminal sends back to the access point the maximum rate supported by each wideband eigenmode (for the spatial multiplexing mode), the maximum rate supported by the principal wideband eigenmode (for the beam-steering mode), or the maximum rate supported by the MIMO channel (for the diversity mode), and wherein the processing circuit is configured to use one and the same downlink multi-antenna transmit mode during the RA procedure on the shared channel (see para. 0082, a number of frame structures is defined for the transport channels, the specific frame structure to use for the MIMO WLAN system is dependent on various factors such as, whether the same or different frequency bands are used for the downlink and uplink 0085-0089, Each TDD frame is partitioned into a downlink phase and an uplink phase. The downlink phase is further partitioned into three segments for the three downlink transport channels--the BCH, FCCH, and FCH. The uplink phase is further partitioned into two segments for the two uplink transport channels--the RCH and RACH. Clearly Walton teaches to employ a plurality of multi-antenna transmit modes (Please see also Title of Invention “MIMO WLAN System” and Abstract of Invention: A multiple-access MIMO WLAN system that employs MIMO, OFDM, and TDD. The system (1) uses a channel structure with a number of configurable transport channels, (2) supports multiple rates and transmission modes, which are configurable based on channel conditions and user terminal capabilities), clearly no one will design a MIMO system where an access node is configured to employ only one multi-antenna transmit modeRACH, please also refer to Fig.4 blow, see also para. 0102-0105, “A number of RACH PDUs 450 may be sent in RACH segment 350 by a number of user terminals to access the system and/or to send short messages, the BCH is used by the access point to transmit a beacon pilot, a MIMO pilot, and system parameters to the user terminals. The beacon pilot is used by the user terminals to acquire system timing and frequency. The MIMO pilot is used by the user terminals to estimate the MIMO channel formed by the access point antennas and their own antennas. The beacon and MIMO pilots are described in further detail below. The system parameters specify various attributes of the downlink and uplink transmissions….since the durations of the “RACH” is variable, the system parameters that specify the length of each of these segments for the current TDD frame are sent in the BCH, see also para. 0107, “A MIMO pilot comprises a specific set of modulation symbols that is transmitted from all transmit antennas with different orthogonal codes, which then allows the receivers to recover the pilot transmitted from each antenna.”, See also Table 7, that clearly teaches Diversity Mode Diversity mode, Spatial Multiplexing Spatial multiplexing mode and  Beam Steering Beam steering mode RACH acknowledgment, clearly no one would design a MIMO system for only one MODE), and Fischer teaches a first node (see Fig. 5, eNodeB 20 / a node) to carry out a Random Access (RA) procedure with UEs which do not have a dedicated uplink resource for transmission to an eNodeB (see Fig.5, para. 0036-0037, the UE 10 sends a Random Access Preamble (message 1) to the eNodeB 20); and wherein the processing circuit is configured to use one and the same downlink multi-antenna transmit mode during the RA procedure on a shared channel (see Fig.5, para. 0036-0037, the UE 10 sends a Random Access Preamble (message 1) to the eNodeB 20 and receives Random Access Response (message 2), where the Random Access Response is sent on a DL-SCH channel { a Downlink Shared Channel using a Random Access Radio Network Temporary Identifier (RA-RNTI), (see para. 0029-0030)) that supports transmission of messages using each of the plurality of multi-antenna transmit modes, according to one of the plurality of multi-antenna transmit nodes (see para. 0029-0034, downlink transport channel types include a Broadcast Channel (BCH), a Downlink Shared Channel (DL-SCH), a Paging Channel (PCH) and a Multicast Channel (MCH). The BCH is used for transmitting system information. The DL-SCH supports HARQ, dynamic link adaptation by varying the modulation, coding and transmit power, and both dynamic and semi-static resource allocation. The DL-SCH also enable broadcast in the entire cell and the use of beamforming and per para. 0030, uplink transport channel types include an Uplink Shared Channel (UL-SCH) and Random Access Channel(s) (RACH). The UL-SCH supports HARQ and dynamic link adaptation by varying the transmit power and potentially modulation and coding. The UL-SCH also enable the use of beamforming. The RACH is normally used for initial access to a cell. See also para. 0033, the CCCH is used by UEs having no RRC connection with the network, also per para. 0030, uplink transport channel types include an Uplink Shared Channel (UL-SCH) and Random Access Channel(s) (RACH),  the UL-SCH supports HARQ and dynamic link adaptation by varying the transmit power and potentially modulation and coding, and the UL-SCH also enable the use of beamforming, the RACH is normally used for initial access to a cell, clearly teaches that beamforming is used by the wireless network during a random access procedure and per para. 0036, the Random Access Response is sent on a DL-SCH channel using a Random Access Radio Network Temporary Identifier (RA-RNTI) and includes Timing Advance (TA) value and uplink resources such as power, timing/frequency and control information. The UE 10 then transmits a scheduled message (message 3) using a quasi-unique global identification and contention resolution is performed (message 4)). 


/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469